Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 12-22-2020. As directed, claim 1 has been amended, claims 3 and 7 have been cancelled, and no claims have been added. Thus, claims 1, 4-6, and 8-14 are pending in the current application.

Response to Arguments
Applicant's arguments filed 12-22-2020 have been fully considered but they are not persuasive. 
First, Applicant argues (see Remarks bottom of page 1 through middle of page 2), that Kwok fails to disclose a number of limitations including the positioning of an operation device, an operation device including an operation interface, in arrangement with a blower device casing, a power source unit accommodated in the operation device casing, and the length of a power distribution line. Each of these outlined limitations were taught by with Doherty or Anthropometric Data respectively, so Examiner has previously outlined that Kwok does not explicitly disclose these particular limitations, but has previously cited to additional teaching references to address these limitations. Therefore, these arguments are not persuasive.
Next, Applicant argues that both the Kwok and Doherty disclosures interface, at most, with two locations on the user. Examiner respectfully disagrees. Looking to the relied upon Figures of Kwok, namely Figures 10A-B, the disclosed breathing device clearly interfaces a user 
Applicant further argues that “it is not obvious to place the flow generator in the combination of the references in a casing other than the casing for the flow generator”. Kwok includes an impeller (20A) that is cased by itself, separate from the battery pack (150). Examiner has made no such modification to the positioning of the flow generator. Doherty was instead employed to teach “an operation device (user interface 8 which includes a logic controller per paragraph 74) including an operation interface (user interface 8 can include a display screen per paragraph 121; see also Fig. 3) configured to control a blower (flow generator 6) (paragraph 74, lines 1-7); a wired communication line (14) configured to connect the blower device (6) and the operation device (indicated generally at user interface 8) to each other (electrical connector 14 transmits control signals between the blower and the operation device (see paragraphs 74, 78), and further distributes power from the operation device (which includes a power supply per paragraph 74, e.g. batteries); the operation device (8) is accommodated in an operation device casing separate from the blower device casing (see user interface 8, housed separately from flow generator 6; Fig. 3);” not to modify the positioning of the blower casing, and further, the operation device with the claimed operation device interface and its control is already contained 
 Applicant next argues that all of the configurations of Kwok show an interface with the user at, at most, two locations on the user. Examiner respectfully disagrees. Looking to the relied upon Figures of Kwok, namely Figures 10A-B, the disclosed breathing device clearly interfaces a user at three distinct locations, battery pack 150 interfaces the user at a different position than an impeller system 20A, and both of these interface the user at a different location that the mask 60A. In addition, Kwok explicitly outlines that in the depicted configuration of Figs. 10A-B, the battery pack, and/or the impeller can be placed in various positions “attached to any suitable part of the wearer’s body” (see paragraph 66). Examiner cited the placement of the impeller (20A) at the upper arm/shoulder as depicted in Fig. 11A as an exemplary placement of the impeller (20A). Figure 11A still includes a power cord analogous to power cord 110A in Figures 10A-B which appears longer than that of Figure 10A. Because Kwok indicates that the battery pack may also be attached to any suitable part of the user, the Examiner has relied on the configuration of Figures 10A-B which places the battery pack at the belt, and has further employed a positioning of the impeller (20A) at the upper arm as shown in Figure 11A to show exemplary positioning of the battery pack verses the impeller. Anthropometric Data was then employed to teach a range of lengths between the discussed configurations in order to show that, in light of Kwok’s disclosure that the battery pack and the impeller can be configured at different places on the user’s body, and based on the anthropometric data cited, it would be obvious to employ a power distribution line long enough to support the device disclosed by Kwok in a variety of positions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2006/0237013) in view of Doherty (US 2009/0320842), as applied to claim 1 above, in further view of Anthropometric Data.
Regarding claim 1, Kwok discloses a respiratory assistance device (CPAP system) (abstract, lines 1-4; Fig. 10A) comprising: 
a blower device (impeller system 20A) including a blower (impeller system 20A includes an airflow generator) configured to generate pressurized air (paragraph 65, lines 1-10; Fig. 10A); 
an attachment part (mask 60A) configured to be attached to a head of a patient so as to supply the pressurized air to an airway of the patient (see abstract; paragraph 65, lines 1-10; Fig. 10A); 

and further comprising: 
a power source unit (battery pack 150) configured to supply electric power to the blower (airflow generator 20A); 
and an electric power distribution line (110A) configured to distribute the electric power from the power source unit (150) to the blower device casing (20A) (paragraph 65, lines 12-14; Fig. 10A).  
Kwok further discloses that a length of the air tube (65) is set to 30 cm or more (paragraph 65, lines 6-8; Fig. 10A).  
Kwok discloses an air tube length of .5 meters (equivalent to 50 centimeters). In the case where a specific example in the prior art is within the claimed range, the instantly claimed range is anticipated by the example in the prior art (see MPEP 2131.03 I). .5 meters, or 50 centimeters, lies in the claimed range of 30 centimeters or more. Therefore, the claimed range is anticipated by Kwok’s disclosure.
While Kwok discloses a controller (“control box” paragraph 57 or “controller chip” paragraph 58) configured to control the operation of the blower, Kwok fails to explicitly disclose an operation device including an operation interface cased separately from the blower device, wherein the power source unit is accommodated within the operation device casing.
Doherty teaches a respiratory assistance device (abstract, lines 1-4) which includes an operation device (user interface 8 which includes a logic controller per paragraph 74) including 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory assistance device disclosed by Kwok in view of Doherty to include an operation device housed separately from the blower device, comprising a power source and an operation interface, in order to provide the user with visual indications of relevant information obtained from the respiratory assistance system.
The now modified Kwok further discloses that positioning between the blower device and the operation device can be varied, such that the two components can be attached to a user at an area at or near the hip (see Fig. 10A), the blower device can be attached to a user’s upper arm/shoulder (see Fig. 11A), or to the user’s chest (see paragraph 66 of Kwok’s disclosure). Additional orientations can also be attained, for example, an orientation wherein the blower 
While modified Kwok fails to explicitly disclose a preferred length of the electric power distribution line, given the various arrangements disclosed, the electric power distribution line must be of a sufficient length to accommodate the blower device and the operation device in a variety of configurations attached to the user, as is discussed in paragraph 66.
In a configuration wherein the blower device is attached to a user’s upper arm (as in Figures 11A-B), and the operation device is positioned at the user’s hip (as in Figs. 9A-10B), there is a length between the user’s upper arm and lower torso region.
According to Anthropometric Data obtained from the CDC, the range for a length between the shoulder and the waist is between 27.8 centimeters (minimum distance measured for women; see page 28), and 48.3 centimeters (maximum distance measured for men; see page 28).
In order to properly encompass anthropometric data of the user, and provide a comfortable length for the electric power distribution line, such that a variety of attachment configurations are feasible, as discussed by Kwok, it would be obvious to set the length of the distribution line to a length that accommodates the largest shoulder to waist distance, 48.3 centimeters, as taught by the information in the CDC’s Anthropometric Data publication.
48.3 centimeters is sufficiently close to the claimed range of 50 centimeters or more. In the case where the range disclosed by the prior art is sufficiently close to the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I) as the difference is not expected to give an unexpected result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution line disclosed by Kwok in view of Doherty, to ensure that the line would be long enough to suit the dimensions of a user, as taught by the publication Anthropometric Data¸ so that the device could be attached to the user in a variety of different configurations as disclosed by Kwok.
Regarding claim 4, Kwok in view of Doherty disclose the respiratory assistance device according to claim 1, as discussed above.
Doherty further discloses a control unit disposed in the operation device casing (housing of user interface 8), and configured to perform at least part of control of the blower (flow generator 6) (paragraph 74, lines 1-4). Doherty teaches that the control system provided in the operation device casing is a programmable controller such that the user can influence control over the blower and the motor by using the user controls (paragraph 74). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control unit in the operation device casing capable of providing the user with control over the blower and the motor of the respiratory assistance device.
Regarding claim 5, Kwok in view of Doherty disclose the respiratory assistance device according to claim 1, as discussed above.
Kwok further discloses a measuring part (e.g. CO2 sensor, O2
Regarding claim 6, Kwok in view of Doherty disclose the respiratory assistance device according to claim 5, as discussed above.
Kwok further discloses that a signal of the measuring part (e.g. pressure and/or flow sensors per paragraph 57) is transmitted to the control unit through the communication means (paragraph 57: “power cord 110 includes sensor cables to register and/or adjust to data received from sensors that may be provided in the mask”).  
Regarding claim 8, Kwok in view of Doherty disclose the respiratory assistance device according to claim 1, as discussed above.
Kwok further discloses that a length of the air tube (65) is set to 1 m or less (paragraph 65, lines 6-8; Fig. 10A).  
Kwok discloses an air tube length of .5 meters. In the case where a specific example in the prior art is within the claimed range, the instantly claimed range is anticipated by the example in the prior art (see MPEP 2131.03 I). .5 meters lies in the claimed range of 1 meter or less. Therefore, the claimed range is anticipated by Kwok’s disclosure.
Regarding claim 14, Kwok in view of Doherty disclose the respiratory assistance device according to claim 1, as discussed above.
Kwok further discloses a heating part capable of heating the pressurized air to a predetermined temperature (“heat sink” paragraph 68, lines 1-6).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2006/0237013) in view of Doherty (US 2009/0320842) in further view of Anthropometric Data, as applied to claim 1 above, in further view of Nitta (US 2009/0126735).
Regarding claim 9, Kwok in view of Doherty and Anthropometric Data disclose the respiratory assistance device according to claim 1, as discussed above.

Nitta teaches a respiratory assistance device (2) further comprising a humidifier (3) configured to provide moisture to the pressurized air (abstract, lines 1-3; paragraph 26). Nitta indicates that the humidification system disclosed is capable of advantageously detecting abnormal air intake by the patient (abstract, lines 1-3), and using this information the system can raise an alarm to signal abnormal air intake (paragraph 49, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory assistance device disclosed by Kwok in view of Doherty with Nitta’s teachings to outfit the respiratory assistance device with a humidification system as taught by Nitta, in order to detect a patient’s abnormal air intake based on water temperature in the humidification system so that an alarm is raised when an abnormal air intake occurs.
Regarding claim 10, Kwok in view of Doherty, Anthropometric Data, and Nitta disclose the respiratory assistance device according to claim 9, as discussed above.
Nitta further discloses the respiratory assistance device (2) wherein the humidifier (3) includes a water storage part (34) configured to contain water for humidification (paragraph 36, lines 1-5); and a humidifying part (31) disposed in the air tube (11) (paragraph 26, lines 1-7; Fig. 1), and configured to humidify the pressurized air with water in the water storage part (34) (paragraphs 30-31).
Regarding claim 11, Kwok in view of Doherty, Anthropometric Data, and Nitta disclose the respiratory assistance device according to claim 10, as discussed above.
.
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2006/0237013) in view of Doherty (US 2009/0320842) in further view of Anthropometric Data, and Nitta (US 2009/0126735), as applied to claim 9 above, in further view of Peake (US 2012/0145155).
Regarding claim 12, Kwok in view of Doherty, Anthropometric Data, and Nitta disclose the respiratory assistance device according to claim 9, as discussed above.
Modified Kwok fails to disclose a soundproofing device disposed at an intermediate portion of a flow passage (main body 603 of soundproofing device 600 is disposed between tubes 602 and 601 as well as between tubes 604 ad 601; see Fig. 15B and paragraph 74, lines 1-6) for the pressurized air, and configured to absorb sound of the blower.  
Peake teaches a soundproofing device (600) disposed at an intermediate portion of a flow passage for pressurized air, and configured to absorb sound of the blower (paragraph 75, lines 4-9). Peake further teaches that the soundproofing device (600) advantageously in order to provide reduces cyclic noise due to both a patient’s inhalation and exhalation by virtue of its position (paragraph 75, lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kwok, Doherty, and Nitta to include a soundproofing device as taught by Peake, in order to reduce cyclic noise from the blower during an inhalation and an exhalation cycle.
Regarding claim 13, Kwok in view of Doherty, Anthropometric Data, Nitta, and Peake disclose the respiratory assistance device according to claim 12, as discussed above.
Peake further discloses the soundproofing device (600) including a body-side connection portion (601) connected to a breathing circuit connection port (606) (paragraphs 74, 75; Fig. 15B); an air-tube-side connection portion (607) connected to the air tube (602) (paragraphs 74, 75; Fig. 15B); and a sound absorbing member (603) disposed between the body-side connection portion (601) and the air-tube-side connection portion (607) (paragraphs 74, 75; Fig. 15B). 
In this relied upon embodiment, Peake fails to disclose a humidifier connection portion.
However, in a further embodiment, Peake teaches a humidifier connection portion connected to the humidifier (paragraph 88). Peake teaches that the soundproofing device used alongside a humidifier advantageously includes vent holes such that the patient is still provided with a source of humidified air, but the soundproofing device is protected from the excess water by virtue of the vent holes (paragraph 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the humidifier connection portion of Peake’s second relied upon embodiment so that a patient is still provided with a source of humidified air, but the soundproofing device is protected from the excess water by virtue of the disclosed vent holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785